Citation Nr: 1031383	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07- 32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for essential 
hypertension.

2.  Entitlement to an effective date earlier than November 23, 
2004, for an increased rating of 10 percent for hypertension.  

3.  Entitlement to a compensable evaluation for a chronic left 
ankle sprain.  

4.  Entitlement to a compensable evaluation for a chronic right 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 10 
percent rating for hypertension, effective November 23, 2004.  
The Veteran appealed for an earlier effective date and a higher 
rating.  The decision also denied compensable disability ratings 
for chronic right and left ankle sprains.  

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the record.

At the hearing, the Veteran submitted additional evidence in 
support of his claims and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c) (2009).

The issues of service connection for gout and degenerative 
changes of the right and left ankles, to include as secondary to 
the service-connected chronic right and left ankle sprains, have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issues of compensable disability ratings for chronic right 
and left ankle sprains are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.
FINDINGS OF FACT

1.  Hypertension has not been shown to be productive of diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.

2.  The criteria for a 10 percent rating for hypertension were 
not factually ascertainable prior to the receipt of the claim on 
November 23, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2009); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

2.  The criteria for an effective date earlier than November 23, 
2004, for the assignment of a 10 percent rating for hypertension, 
are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2009); 38 C.F.R. §§ 
3.400(o)(2) 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran's claim for an earlier effective date arises from his 
disagreement with the effective date assigned following the grant 
of an increased rating of 10 percent for hypertension.  Once a 
claim is granted it is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Here VA satisfied the duty to notify by means of correspondence 
dated in December 2004, and June 2008; a rating decision in 
September 2005; and a statement of the case in August 2007.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claims herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
Veteran with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the Veteran, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the 
October 2008 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the Veteran of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  The 
Veteran was afforded a VA examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  Furthermore, the Board finds that if 
there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the appellant 
had a meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore the 
error was harmless).  

Earlier Effective Date 

The Veteran contends that he is entitled to an effective date 
earlier than November 23, 2004, for an increased rating of 10 
percent for hypertension because he met the criteria for a 
compensable rating prior to that date.  

The effective date of the award of an increase in compensation is 
either the date of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2009).  An exception to the rule allows for the 
earliest date as of which it was factually ascertainable that an 
increase in disability had occurred if the claim was received 
within one year from such date; otherwise, the effective date is 
the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (2009)

Once a formal claim for compensation has been allowed, the date 
of VA outpatient examination or treatment will be accepted as the 
date of receipt of an informal claim for increase.  38 C.F.R. § 
3.157(b)(1) (2009).

A review of all the evidence of record is required to determine 
when an increase in disability was ascertainable.  Hazan v. 
Gober, 10 Vet. App. 511 (1997) (Within the meaning of 38 U.S.C.A. 
§ 5110(b), while evidence previously considered alone cannot lead 
to a grant of an earlier effective date, the evidence is 
nevertheless part of the entire evidence of record in determining 
when the rating increase was ascertainable).

If a decision by the RO is not appealed, the rating decision 
becomes final and the rating decision is not subject to revision 
on the same factual basis except by duly constituted appellate 
authorities or on the basis of clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105 (2009).

If a claimant wishes to reasonably raise clear and unmistakable 
error, there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40 (1993).

A May 1986 rating decision granted service connection for 
hypertension and assigned a 0 percent rating, effective in 
January 1986.  The Veteran was notified of the rating decision 
and of his appellate rights, but he did not appeal the 0 percent 
rating or the effective date.  Therefore, the rating decision 
became final based on the evidence of record.  38 U.S.C.A. § 
7105(c) (West 2002).

Absent a specific allegation of clear and unmistakable error, the 
rating decision by the RO became final and is not subject to 
further review at this time based on the evidence then of record.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).

The Veteran's current claim for increase was filed at the RO on 
November 23, 2004.  The record is devoid of any communication 
from or action on the part of the Veteran or his representative, 
which could constitute a claim or indicate an intent to apply for 
an increased rating, in the period between the final RO rating 
decision of May 1986 and the receipt of his claim for increase on 
November 23, 2004.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157 (2009).

The effective date of any increase may precede the date of the 
receipt of the claim if it was factually ascertainable that an 
increase in disability had occurred during the preceding year.  
Therefore, the Board must review the evidence of record to 
determine whether it is factually ascertainable that an increase 
in disability had occurred within the one-year period prior to 
November 23, 2004.

Prior to November 23, 2004, the Veteran's hypertension was rated 
as noncompensably disabling under Diagnostic Code 7101.  The 
criteria for a compensable rating of 10 percent, are diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; a history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  38 C.F.R. § 4.104 (2009).

The Board has reviewed that Veteran's medical records dated prior 
to November 23, 2004, and finds that they do not show diastolic 
pressures of predominantly 100 or more within one year prior to 
receipt of that claim to demonstrate that he met the criteria for 
a 10 percent rating.  Furthermore, the evidence does not show a 
history of diastolic blood pressure of predominantly 100 or more 
or systolic pressure of predominantly 160 or more prior to 
November 23, 2004, as a whole.  While private medical records 
received in January 2005, show treatment for hypertension with 
medication prior to November 23, 2004, the evidence does not show 
a history of diastolic pressures of predominantly 100 or more.  
There is a reading of 140/100 which appears to have been made in 
2001.  However, the remainder of the readings appear to be below 
160 systolic and 100 diastolic.  In any event, the readings are 
not predominantly 160 or more systolic or 100 or more diastolic 
prior to November 23, 2004.

Therefore, the Board finds that the evidence does not show that 
it is at least as likely as not that the Veteran met the criteria 
for a 10 percent rating prior to November 23, 2004.  Thus, the 
Board finds that the preponderance of the evidence is against the 
claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran contends that he is entitled to a rating higher than 
10 percent for hypertension because without medication, his blood 
pressure readings would qualify him for higher disability rating.

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2009).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's hypertension is currently rated 10 percent under 
Diagnostic Code 7101.  Diagnostic Code 7101 provides for a 10 
percent rating where diastolic pressure is predominantly 100 or 
more; systolic pressure is predominantly 160 or more; or where an 
individual has a history of diastolic pressure that is 
predominantly 100 or more which requires continuous medication 
for control.  The criteria for the next higher rating, 20 
percent, are diastolic pressure predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104 
(2009).  

A May 1986 rating decision granted service connection for 
hypertension and assigned a 0 percent rating.  The Veteran 
submitted the current claim for a compensable rating for 
hypertension in November 23, 2004.  

Private treatment records have recorded the following blood 
pressure readings; 136/90 in October 2003, 118/86 in March 2004, 
120/78 in April 2004, and 140/100 in September 2004.  It was also 
noted that the Veteran was taking hypertension medication.  

On VA examination in July 2005, the Veteran complained of 
headaches and dizziness on an intermittent basis.  The Veteran 
reported that a home blood pressure reading kit produced elevated 
blood pressure systolic readings between 120 and 140 and elevated 
diastolic readings between 90 and 100.  The Veteran took 
medication for hypertension.  The Veteran denied a history of 
congestive heart failure, cardiac problems or chest pain.  On 
examination, the Veteran's blood pressure readings were 145/100, 
150/105, and 135/90.  His pulse was 90 and regular.  Cardiac 
examination revealed regular rate and rhythm without murmurs, 
gallops, or rubs.  He was diagnosed with hypertension.  The 
examiner noted that the Veteran's blood pressure reading did not 
seem to be well controlled.  The examiner observed that the 
Veteran seemed to have no long term complications of hypertensive 
disease.

At the April 2010 hearing, the Veteran reported that his blood 
pressure would occasionally spike up with diastolic blood 
pressure readings of over 100. 

The evidence, consisting of private treatment records and the 
July 2005 VA examination report, shows that the diastolic 
pressure readings are all below 110, and the systolic blood 
pressure readings are all below 200 throughout the pendency of 
this appeal since the effective date of service connection.  As 
the diastolic pressure readings are predominantly below 110 and 
the systolic pressure readings are predominantly below 200, the 
criteria for the next higher rating have not been met.

Therefore, the Board finds that the preponderance of the evidence 
is against a rating higher than 10 percent for hypertension at 
any time during the appeal period, and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-connected 
disability with the established criteria.  38 C.F.R. § 
3.321(b)(1) (2009).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's hypertension 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms, which have not been shown.  There evidence 
does not show that hypertension causes unusual factors such as 
marked interference with employment or frequent hospitalization.  
Therefore, the Board finds that the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is adequate.  Consequently, referral for extraschedular 
consideration is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

An effective date earlier than November 23, 2004, for the 
assignment of a 10 percent rating for hypertension, is denied.

An initial rating in excess of 10 percent for hypertension is 
denied.
REMAND

The Veteran contends that he is entitled to separate 30 percent 
disability ratings for his service-connected right and left ankle 
chronic sprains.  

On VA examination in July 2005, the Veteran exhibited limited 
range of motion of the right and left ankle.  The examiner opined 
that the degenerative arthritis of the right ankle, and 
chondromalacia of the left ankle, were due to the nonservice-
connected gout.  A December 2005 CT scan of the left lower 
extremity revealed gout arthritis and osteoarthritis.  Based on a 
review of a March 2004 MRI of the right lower extremity, 
podiatric assessment, and other private treatment records, the 
Veteran's private treating physician opined that complaints 
pertaining to the right and left ankle were severe in nature and 
were due to the service-connected chronic ankle sprains.  The 
physician indicated that the level of limited motion exhibited by 
the Veteran approached the equivalent diagnosis of right and left 
ankle ankylosis.  The examiner further opined that arthritic 
changes present in the left and right foot were consistent with 
the in-service injuries.  

The Board finds that the record raises claims of service 
connection for degenerative changes of the right and left ankles 
as secondary to the service-connected chronic right and left 
ankle sprains.  Those claims have not been addressed by the 
Agency of Original Jurisdiction.  The claims for service 
connection are inextricably intertwined with the Veteran's 
pending claims for separate compensable ratings for chronic left 
and right ankle sprains, because degenerative changes of the 
right and left ankles may be rated in conjunction with the 
service-connected right and left chronic ankle sprains.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication of 
the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for service 
connection for degenerative changes of the 
right and left ankles as secondary to the 
service-connected chronic right and left 
ankle sprains.  If any action is adverse to 
the Veteran, inform him of his appeal rights.  
If action is favorable to the Veteran, assign 
a rating and effective date.

2.  Then, readjudicate the claims for 
separate compensable ratings for chronic 
right and left ankle sprains.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case should to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


